Reference to the pleadings and journal entries of the Municipal Court of Hamilton shows the following incidents to have occurred.
The statement of claim contains statements showing a cause of action in the plaintiff in forcible entry and detainer, and a cause of action for money only. The pleading contains a prayer for relief under both causes of action. The facts alleged, if true, permitted a recovery in excess of $100, the judgment in fact being for $139.56.
An answer filed is in effect a general denial.
After trial to the court without a jury, on April 25, 1944, an opinion of the court was filed and on the same day judgment was entered upon the journal of the court in favor of plaintiff for $139.56, and restitution of premises refused. On April 27, 1944, motion for a new trial was filed and overruled. No other entry, judgment or final order appears among the papers or in the transcript of docket and journal entries.
By virtue of the provisions of Sections 1579-95 and 1579-113, General Code, all laws governing the Court of Common Pleas, especially with reference to motions for new trial, govern the Municipal Court of Hamilton, so far as applicable.
The instant action was one in which the parties would *Page 140 
have been entitled to a trial by jury in the Municipal Court (Sections 10324 and 11379, General Code), it being immaterial whether the case be one within the exclusive jurisdiction of a justice of the peace or the concurrent jurisdiction of the Common Pleas Court by virtue of the statutes conferring jurisdiction upon the Municipal Court of Hamilton. Sections 1579-92, 1579-92a,
10224 and 10447, General Code.
The rule, pronounced in Boedker v. Warren E. Richards Co.,124 Ohio St. 12, 176 N.E. 660, is, therefore, applicable.
A motion for a new trial having been made and entered after the last action of the court journalized, no final order or judgment appears from which an appeal on questions of law might be taken to this court.
For this reason, there being no judgment or final order subject to review by this court, the appeal, not being properly directed to any judgment or final order of the Municipal Court of Hamilton, will be dismissed sua sponte.
Appeal dismissed.
ROSS, P.J., HILDEBRANT and MATTHEWS, JJ., concur in the syllabus and opinion. *Page 141